A petition for writ of certiorari to the Court of Appeals must be presented on transcript paper and no such petition "shall be heard that is not so presented." Supreme Court Rule 36, Code 1940, Tit. 7, p. 1017.
The petition in the instant case, in violation of this rule, is on ordinary legal cap, in consequence of which it must be stricken. Ex parte Farley, Ala.Sup., 37 So. 2d 440;1 Anderson v. State, Ala.Sup., 36 So. 2d 244;2 Allen v. State, 249 Ala. 201,30 So. 2d 483; Peterson v. State, 248 Ala. 179, 27 So. 2d 30.
Petition stricken.
BROWN, FOSTER, LAWSON and STAKELY, JJ., concur.
1 Ante, p. 391.
2 Ante, p. 32.